17-1014-cr
United States v. Sealed Appellant

                                    UNITED STATES COURT OF APPEALS
                                       FOR THE SECOND CIRCUIT

                                           SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order filed
on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
Procedure 32.1 and this Court’s Local Rule 32.1.1. When citing a summary order in a
document filed with this Court, a party must cite either the Federal Appendix or an
electronic database (with the notation “summary order”). A party citing a summary order
must serve a copy of it on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
on the 23rd day of April, two thousand eighteen.

PRESENT:            AMALYA L. KEARSE,
                    JOSÉ A. CABRANES,
                    RAYMOND J. LOHIER, JR.,
                                 Circuit Judges.


UNITED STATES OF AMERICA,

                               Appellee,                         17-1014-cr
                                                                 (Public Docket Entry)
                               v.

SEALED APPELLANT,

                               Defendant-Appellant.


          Upon due consideration, the judgment of the District Court is hereby AFFIRMED.


                                                          FOR THE COURT:
                                                          Catherine O’Hagan Wolfe, Clerk




                                                      1